Citation Nr: 0703380	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  00-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left lung disorder, 
to include as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in December 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  This case was most recently 
remanded in July 2004 and now returns to the Board for 
appellate review.  

In connection with this appeal, the veteran testified at a 
personal hearing before an RO Hearing Officer in August 2000; 
a transcript of the hearing is associated with the claims 
file.  

As noted by the Board in the July 2004 remand, a Decision 
Review Officer (DRO) decision issued in March 2004 by the RO 
in Louisville, Kentucky, granted service connection for 
keratotic lesions, basal cell carcinoma, and assigned a 10 
percent evaluation, effective May 22, 1998.  This is a 
complete grant of the benefit sought on appeal and as such, 
this issue is no longer before the Board. 

The Board observes that in a March 2004 statement, the 
veteran appears to be arguing that his lung disorder is due 
to smoking that began during his military service.  The issue 
that has been developed and certified to the Board for appeal 
is entitlement to service connection for a left lung 
disorder, to include as due to exposure to herbicide agents.  
Additionally, the veteran did not argue, prior to March 2004, 
that his current lung disorder is a result of tobacco use 
during service.  As such, the issue of entitlement to service 
connection for a lung disorder due to claimed tobacco use 
during service is more appropriately viewed as a new claim.  
See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996); cf. 
Ashford v. Brown, 10 Vet. App. 120, 123 (quoting Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); (citing McGraw v. 
Brown, 7 Vet. App. 138, 142 (1994); cf. Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996)).  As such, this issue 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

3.  The veteran does not currently have a disease for which a 
presumption of service connection is provided under the law 
based on exposure to herbicides in service.

4.  A left lung disorder is not shown by the probative 
medical evidence to be causally or etiologically related to 
any disease, injury, or incident in service, to include the 
calcified area at the periphery of his right, middle, lung 
field compatible with old, healed granulomatus as evidenced 
on a January 1971 X-ray, or herbicide exposure. 


CONCLUSION OF LAW

A left lung disorder was not incurred in or aggravated by 
service, nor may such be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In the present case, the veteran 
filed his original claim in May 1998 and the RO's initial 
unfavorable decision was issued in December 1999, prior to 
the enactment of the VCAA.  In Pelegrini, the Court clarified 
that where notice was not mandated at the time of the initial 
RO decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  Id.; see also 38 C.F.R. § 20.1102 
(2006) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As such, 
after VCAA notice was provided in March 2001, July 2003, July 
2004, January 2006, and July 2006 letters, the veteran's 
claim was readjudicated and supplemental statements of the 
case were provided to him in January 2004 and October 2006, 
such that he had the opportunity to respond to the remedial 
VCAA notice prior to appellate consideration of the merits of 
his case by the Board.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the March 2001, 
July 2003, July 2004, January 2006, and July 2006 letters 
advised the veteran of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Additionally, the letters informed him 
of the evidence necessary to substantiate his service 
connection claim, to include on a direct and presumptive 
basis.  Specifically, he was notified that, for veterans who 
served in Vietnam and develop specific diseases, service 
connection was warranted on a presumptive basis.  Pertinent 
to the fourth element, the July 2004 and July 2006 letters 
advised the veteran that, if he had any evidence in his 
possession that pertained to his claim to send it to VA.  
Additionally, the July 2006 letter advised the veteran of the 
evidence necessary to establish a disability rating as well 
as an effective date for the disability now on appeal in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, the veteran's service 
medical records, VA treatment records, private treatment 
records, and December 2003 and August 2006 VA examination 
reports were reviewed by both the RO and the Board in 
connection with adjudication of his claim.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claim.  In this regard, the Board notes that VA requested the 
veteran's January 1971 chest X-ray from Camp Pendleton; 
however, in January 2006, Camp Pendleton indicated that a 
search was conducted, but no records were found.  Also, in 
August 2004, VA requested records from the Palm City Medical 
Center; however, to date, no reply has been received.  
Therefore, the Board finds that VA satisfied its duty to 
assist the veteran in attempting to obtain available, 
relevant records.  Additionally, the veteran was provided 
with VA examinations in December 2003 and August 2006 in 
order to adjudicate his service connection claim.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's service 
connection claim without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.
 
II.  Analysis

At his August 2000 hearing and in documents of record, the 
veteran contends that his left lung disability, to include 
neurofibroma and granulomas, was caused by his active duty 
military service, including gas chamber training and exposure 
to herbicides, to include Agent Orange, while serving in 
Vietnam.  As such, he claims that he is entitled to service 
connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, namely from February 28, 
1961, to May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the veteran served 
in the Marine Corps from May 1969 to March 1971, with over 
eight months of foreign duty, and was awarded the Combat 
Action Ribbon, the Vietnam Service Medial with one star, and 
the Vietnam Campaign Medal with device.  Records show that he 
was assigned to the First Reconnaissance Battalion, First 
Marine Division, as a field radio operator  and 
reconnaissance man.  As such, the Board finds that the 
veteran is presumed to have been exposed to herbicides 
coincident with service in the Republic of Vietnam.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  As will be discussed below, the veteran has 
currently diagnosed lung disorders of neurofibromas and 
granulomas.  As such, the veteran does not currently have a 
disease for which a presumption of service connection is 
provided under the law based on exposure to herbicides in 
service.  

Even though the presumptive service connection is not 
warranted, the veteran is not precluded from establishing 
service connection for a current left lung disorder with 
proof of actual direct causation from exposure from an 
herbicide agent or other link to service.  See Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  As such, the 
Board has considered whether the veteran is entitled to 
service connection for a left lung disorder on a direct 
basis.

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  The Board notes that the veteran's service records 
indicate that he was awarded the Combat Action Ribbon.  Such 
award is a designation of combat.  Therefore, the veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b).  
However, the veteran has not claimed that his lung disorder 
was not documented in his service medical records due to 
circumstances, conditions, or hardships coincident with this 
combat incident.  Moreover, there is no indication that that 
his service records are incomplete as a result of his combat 
duty.  As such, further consideration of the veteran's claim 
under 38 U.S.C.A. § 1154(b) is not necessary.  

The veteran's service medical records reveal that on a 
January 1971 examination a chest X-ray showed that the 
veteran had a two centimeter calcified area at the periphery 
of his right, middle, lung field compatible with old, healed 
granulomatus disease.  No other complaints, treatment, or 
diagnosis pertinent to the veteran's lungs were noted during 
service and, upon clinical evaluation at his March 1971 
discharge examination, his lungs and chest were normal.

Post-service records show a current diagnosis of a left lung 
disorder, to include neurofibromas and granulomas.  
Specifically, in May 1995, the veteran underwent a 
bronchoscopy to remove a neurofibroma and, in June 1995, it 
was noted that the veteran had an impression of endobronchial 
neurofibroma and resolution of post-obstructive pneumonia.  
In August 1995, the veteran underwent a left upper lung 
lobectomy.  Chest X-rays at the time reflected a benign 
granuloma on the right, minor bibasilar atelectasis, and a 
small left pleural effusion.  At his May 1998 Agent Orange 
examination, a chest X-ray revealed old granulomatous changes 
in the right lung and no acute cardiopulmonary abnormality.  
The examiner diagnosed status post-left upper lobe lobectomy 
for benign tumor, neurofibroma, no residuals.  A September 
2002 chest X-ray showed calcified granulomas bilaterally.  In 
November 2003, a chest X-ray showed no acute disease or 
significant change.  At the veteran's December 2003 VA 
examination, he was diagnosed with status post-excision of 
pulmonary neurofibroma without evidence of residual tumor or 
symptoms and mild airways obstruction with some reversibility 
by B-agonist.

With regard to whether the veteran's current left lung 
disorder is related to his military service, to include the 
calcified area at the periphery of his right, middle, lung 
field compatible with old, healed granulomatus as evidenced 
by the January 1971 chest X-ray, there are numerous opinions 
of record.  The Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The May 1998 Agent Orange examiner stated that she was unsure 
whether the veteran's respiratory tumor was associated with 
exposure to Agent Orange.  However, the Board accords no 
probative weight to such opinion as the examiner did not 
review the claims file, to include the veteran's service 
medical records or his post-service treatment records 
detailing his lung disease.  Additionally, the May 1998 
opinion is speculative in nature as the examiner indicates 
that she is 'unsure' of the relationship between the 
veteran's tumor and exposure to Agent Orange.  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, under VA regulations and 
Court decisions, a determination may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102; 
see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).   

The December 2003 VA examiner, after conducting a physical 
examination as well as a review of the veteran's claims file, 
determined that it was unlikely that the veteran's diagnosed 
neurofibroma and very mild airflow obstruction was related to 
service exposure.  As noted by the Board in the July 2004 
remand, such opinion did not appear to consider the January 
1971 X-ray findings.  Therefore, the December 2003 VA 
examiner's opinion is considered incomplete.  As such, the 
veteran was afforded another VA examination in August 2006.  
The August 2006 VA examiner, after reviewing the veteran's 
claims file and conducting a physical examination, noted that 
the January 1971 X-ray revealed granulomas without evidence 
of residual neurofibromas.  He also observed that private 
treatment records confirmed the diagnosis of left upper lobe 
neurofibromas.  The examiner stated that neurofibromas of the 
lung were extremely rare and endobronchial neurofibromas may 
be less common than those involving the pulmonary parenchyma 
(lung tissue).  He indicated that a few cases had been 
associated with hereditary neurofibromatosis, but there was 
no evidence that the veteran had such systemic disorder and, 
as such, the cause of his isolated pulmonary neurofibromas 
was unknown.  The examiner further reported that there was no 
evidence by physical examination or chest X-ray that the 
veteran had neurofibromas when he was discharged from the 
military in 1971.  The examiner concluded that the veteran 
had no lung disorder related to the calcified granulomas 
which probably resulted from infection before entering the 
military since at least one was calcified at the time of 
discharge.  As the August 2006 VA examiner's opinion was 
based on a complete review of the record, to include the 
January 1971 X-ray findings, and discussed a rationale to 
support it, the Board accords great probative weight to it.  
As such, the Board finds that the veteran's left lung 
disorder is not shown by the probative medical evidence to be 
causally or etiologically related to any disease, injury, or 
incident in service. 

The Board has considered the veteran's own statements that 
his current left lung disorder is related to his military 
service, to include herbicide exposure; however, this is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Specifically, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence relating the veteran's left lung disorder 
to his military service, to include herbicide exposure, he is 
not entitled to service connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a left lung disorder.  As such, that doctrine 
is not applicable in the instant appeal and his claim must be 
denied.


ORDER

Service connection for a left lung disorder, to include as 
due to exposure to herbicide agents, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


